Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is responsive to the Request for Continued Examination filed December 9, 2020.  Claims 1-7, 9-8, 20, 22 and 24 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-8, 20, and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, the claim recites the “selected” on-boarded NSD.  It is unclear which NSD of the claim is being selected, as the NSD of the claim is first selected, then modified.  The claim limitation is not clear is which NSD is selected.  Examiner is interpreting the claim intends the modified selected NSD to be instantiated (as represented in claims 22 and 24). However, appropriate correction is required.
Claim 24 recites the limitation "modified selected on-boarded NSD" in claim 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-8, 20, 22 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jaeger, Bernd; Schaefer, Manfred et al WO 2017/178068 (hereinafter referred to as “Jaeger”).

As per claim 14, Jaeger teaches a method for providing a tailored Network Service (NS) comprising:
 - selecting an on-boarded NS Descriptor (NSD) from a NS catalogue [ns catalog (page 24 lines 4-5);  implantation for network service (page 37 lines 1-5)]; 
 - modifying NSD information of the selected on-boarded NSD [new network service created (page 32 lines 1-16); nsd generated (page 36 lines 26-32; page 37 lines 8-12; page 47 lines 6-26)]; and


As per claim 15, Jaeger teaches the method of claim 14, wherein the method is executed in a Network Functions Virtualization (NFV) system, running in a cloud computing environment, comprising a NFV Orchestrator (NFVO) on-boarding the NSD in the NS catalogue and configuring the parameters of the selected on-boarded NSD [nfv orchestrator onboards new network service (page 26 lines 30-35; page 27 lines 1-5; page 38 lines 11-35; page 58 lines 9-35))]. 

As per claim 16, Jaeger teaches the method of claim 15, wherein modifying information comprises providing values for information elements in the selected on-boarded NSD [generate NSD based on security policy (page 37 lines 8-12)].  

As per claim 17, Jaeger teaches the method of claim 16, wherein the values are default values [nsd according to baseline (page 37 lines 11-12]

As per claim 18, Jaeger teaches the method of claim 16, wherein the information comprises information related to constraints or policies of the NFV system [type of security policy based on network service (page 37 lines 8-16].



As per claim 24, Jaeger teaches the method of claim 14, wherein the modified selected on-boarded NSD comprises at least one tailored Virtualized Network Function descriptor (VNFD) [vnf managing (page 27, lines 31-35; page 28 lines 1-25); configuration information contained in vnfd provided via nsd (page 31 lines 21-29)].  

As per claim 1, Jaeger teaches the method of claim 24, wherein the tailored VNFD is obtained by: 
- selecting an on-boarded VNFD from a VNF catalogue [VNF as VSF (page 31, lines 8-19)]; and
- configuring parameters of the selected on-boarded VNFD according to the requirements of the NS, wherein configuring parameters comprises updating value of information elements in the selected on-boarded VNFD [vnf assigned to specific network service (page 32 lines 1-15; page 59 lines 14-30)].

As per claim 2, Jaeger teaches the method of claim 1, wherein the method is executed in a Network Functions Virtualization (NFV) system, running in a cloud computing environment, comprising a NFV Orchestrator (NFVO) operative for on-boarding a vendor- provided VNFD in 

As per claim 3, Jaeger teaches the method of claim 1, wherein the method is executed in a Network Functions Virtualization (NFV) system, running in a cloud computing environment, comprising a NFV Orchestrator (NFVO) operative for on-boarding a vendor- 2provided VNFD in the VNF catalogue, an Operations Support Systems and Business Support Systems (OSS/BSS) operative for configuring the parameters of the selected on- boarded VNFD, and a Virtual Network Function (VNF) Manager (VNFM) operative for instantiating a VNF based on the selected on-boarded VNFD [oss/bss (page 27 lies 8-13; page 37 lines 4-5)].

As per claim 4, Jaeger teaches the the method of claim 1, wherein the VNFD comprises VNF identification data, VNF-specific data, VNFC data, and virtualized resource requirements [configuration of vsf contained in descriptors (page 31 lines 21-29)p page 28 lines 21-26].  

As per claim 5, Jaeger teaches the method of claim 4, wherein VNF identification data comprises an identifier (ID), a vendor, and a version [vnf have security configuration and policy (page 32 lines 1-25)].  



As per claim 7, Jaeger teaches the method of claim 4, wherein VNFC data comprises data such as specific VNFC configuration data and deployment constraints [managing interaction of vnf with resources (page 28 lines 4-32)].  

As per claim 9, Jaeger teaches the method of claim 8, wherein the values are default values [vnf basic configuration (page 27 lines 31-35);].  

As per claim 10, Jaeger teaches the method of claim 1, wherein configuring parameters further comprises updating the VNFD with deployment constraints and virtualized network resource requirements [configuration of vsn in specific zone and information about configuration (page 31 lines 20-29; page 38 lines 16-31)].  

As per claim 11, Jaeger teaches the method of claim 1, further comprising creating a VNF Record (VNFR) [nfvo integrates the vsf (page 31 lines 6-19; page 36 lines 11-25)].  

As per claim 12, Jaeger teaches the method of claim 2, wherein the NFVO creates a VNF Record (VNFR) [nfvo integrates the vsf (page 31 lines 6-19)].  



22 is rejected, mutatis mutandis, under the same rationale as claim 14 and 15 as it does not further define or limit over the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/UZMA ALAM/             Primary Examiner, Art Unit 2457